The following is an examiner’s statement of reasons for allowance: Donohue (US 6,177,783) and Umminger (8,853,885) disclose a similar first current balancing circuit with first and second input lines and first and second pass elements, as established during prosecution of the parent application 16/800,305 (see the first action interview office action mailed 12 February 2021). Ruan et al. (US 2010/0164452) further discloses a current balancing circuit (Fig.3) with two input lines similar to Donohuse and Umminger. Ouyang discloses providing a third leg of a current balancing circuit (Fig.3A). However, none of the prior art discloses cascading the current balancing circuits. Therefore, the prior art does not clearly disclose “a second current balancer” also comprising “a first input line”, “second input line”, “first series pass element”, and “second series pass element”, where “the output of the first current balancer are both connected to the first input line of the second current balancer for balancing the first and second input lines of the first current balancer with the second input line of the second current balancer” as required by claim 1. Similarly, the prior art does not disclose “balancing an output current between at least a first input line, a second input line, and a third input line” including “a third series pass element connected in series with the first input line, the second input line, and the third input line” as required by claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/RYAN JOHNSON/Primary Examiner, Art Unit 2849